1

2
3
4
5
6
7
8
               IN THE UNITED STATES DISTRICT COURT
9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 2:18-MJ-03346
     UNITED STATES OF AMERICA,
13                                              ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
     TERRELL MAURICE BRUNSTON,
16
                        Defendant.
17
18
19                                             I.
20         On December 19, 2018, Defendant Terrell Maurice Brunston ("Defendant")
21   made his initial appearance in this district on the Indictment filed in the United
22   States District Court for the District of South Dakota —Southern Division, Case
23   No. 2:18-MJ-03346. The Court appointed Deputy Federal Public Defender
24 ("DFPD")Julia Deixler to represent Defendant.
25         The Court conducted a detention hearing based on a motion by the
26   Government pursuant to 18 U.S.C. § 3142(e)in a case alleging that there is no
27   condition or combination of conditions that reasonably will assure (a)the
     appearance ofthe defendant as required, and(b)the safety or any other person and
1    the community.
2         The Court concludes that the Government is not entitled to a rebuttable

3    presumption that no condition or combination of conditions reasonably will assure

4    the defendant's appearance as required and the safety or any person or the

5 , community [18 U.S.C. § 3142(e)].
6
7                                            II.

8          The Court finds that no condition or combination of conditions will

9    reasonably assure: ~ the appearance ofthe defendant as required.
10                      ~ the safety of any person or the community.

11         The Court bases its conclusions on the following:

12          As to risk of non-appearance:

13            • Nature ofthe charged offense;

14            • Commission ofthe underlying charge while on probation status;

15            • Disregard of court orders as evidenced by, among other things,

16                Defendant's commission ofthe charged offense while on probation

17                and Defendant's outstanding warrant for misdemeanor traffic offense

18                of driving with license suspended or revoked;

19            • Sporadic residence history.

20          As to danger to the community:

21             ~ Nature ofthe charged offense;

22             • Currently on three terms of probation;

23             • Extensive criminal history that includes violent crimes, including

24                those not included in the Pretrial Services Report and

25                Recommendation but brought to the Court's attention during the

26                detention hearing;

27   ///
28 ~ ///

                                               2
1            • Admitted history of mental health issues;

2            • Commission of the underlying charge while on probation status.

3
4
5                                           III.

6          In reaching this decision, the Court considered:(a)the nature and

7    circumstances of the offenses) charged, including whether the offense is a crime
8    of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
9    substance, firearm, explosive, or destructive device;(b)the weight of evidence
10   against the defendant;(c)the history and characteristics of the defendant; and
1 1 (d)the nature and seriousness ofthe danger to any person or the community. [18
12 U.S.C. § 3142(g).] The Court also considered the report and recommendation of
13   the U.S. Pretrial Services Agency.
14
15                                             V.

16         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

17   defendant will be committed to the custody ofthe Attorney General for
18   confinement in a corrections facility separate, to the extent practicable, from
19   persons awaiting or serving sentences or being held in custody pending appeal.
20   The defendant will be afforded reasonable opportunity for private consultation

21   with counsel. On order of a Court of the United States or on request of any

22   attorney for the Government, the person in charge ofthe corrections facility in
23   ///

24   ///

25   ///
26   ///

27   ///

28   ///

                                                   3
 1       which defendant is confined will deliver the defendant to a United States Marshal

 2       for the purpose of an appearance in connection with a court proceeding.
 3 ' [18 U.S.C. § 3142(1).]
 4
 5
         Dated: December 20, 2018                  /s/
 6                                             HON. MARIA A. AUDERO
 7                                             UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
LE:~
19
20
21
22
23
24
25
26
27
~►•~:~

                                                  4
